Citation Nr: 0637371	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1974 to September 1976 
and from May 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in May 
2004.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim.

2.  The veteran has reported that he has completed a high 
school education and has two years of culinary training.

3.  The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
June 2002 and issued the rating decision which was the 
initial denial of the veteran's claim in November 2002.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the June 2002 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letters implicitly notified the veteran that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  Thus, the Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claime for TDIU, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date should the claim for TDIU be 
granted.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds a preponderance of 
the evidence is against the claim for TDIU, any question as 
to the effective date to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  Thus, the Board 
finds that there is sufficient competent medical evidence to 
decide the claim at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this matter.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran is currently service connected for hepatitis C at 
a 20 percent disability rating.  Thus, he does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a).  The Board must now consider, on an 
extra-schedular basis, whether the veteran's service-
connected disability renders him unable to obtain and retain 
substantially gainful employment.  Specifically, there must 
be a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or nonservice-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16

In evaluating whether the veteran's service- connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that to mean work which 
is more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, (1993).

The record shows that the veteran is currently unemployed.  
The veteran has reported that he has a high school education 
and up to two years of culinary school training.  The record 
reflects that the veteran's work experience has primarily 
been in the food service industry.  

The veteran has consistently stated that his symptoms arising 
from service-connected hepatitis C, and non service-connected 
HIV and depression have made him too disabled to work.  At 
this point, the Board notes that in July 2001, the veteran 
was granted nonservice connected pension based on the fact 
that he was too disabled to work on account of his service-
connected hepatitis C, and non service-connected HIV, 
shingles, and depression.

The record reflects that in April 2002, VA granted the 
veteran entitlement to service connection for hepatitis C at 
a 20 percent disability rating.  A 20 percent rating is 
assigned for symptoms of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  VA 
outpatient treatment reports show that the veteran received 
medication for 6 weeks to treat his hepatitis.  There is no 
evidence that the symptoms from hepatitis prevent the veteran 
from working.

In December 2002, the Social Security Administration (SSA) 
granted the veteran disability benefits on account of his HIV 
and chronic depressive disorder.  There was no mention of the 
veteran's hepatitis.  If hepatitis was considered a severe 
disability, the veteran, more than likely, would have argued 
such before the SSA.  There is no indication that the veteran 
argued before the SSA that his hepatitis prevented him from 
working.  What is shown is that his nonservice-connected HIV 
status and chronic depressive disorder prevents the veteran 
from working.

In short, the record clearly shows that the veteran is too 
disabled to work on account of his multiple disabilities, to 
include service-connected hepatitis C, and non service-
connected HIV, depression and shingles; however, the 
preponderance of the evidence is against a finding that his 
service-connected hepatitis C, by itself, precludes the 
veteran from obtaining and maintaining all forms of 
substantially gainful employment.  The Board acknowledges the 
veteran's argument that his service-connected hepatitis C 
precludes him from working in the food service industry; 
however, assuming the validity of this statement for the sake 
of argument only, the veteran has submitted no competent 
evidence showing that he would be precluded, on the basis of 
his service-connected disability only, from all other forms 
of substantially gainful employment, such as clerical work or 
telemarketing employment.

After considering the evidence pertinent to the veteran's 
service-connected disability, the Board is compelled to find 
that the preponderance of the evidence is against entitlement 
to a total rating based on individual unemployability.  The 
Board may not consider the veteran's age or nonservice-
connected disorders, but it must consider the veteran's 
education and work experience.  In this regard, the veteran 
has a high school education plus post-secondary culinary 
training.  There is nothing in the record to suggest that the 
veteran's service-connected disability would prevent him from 
gainful employment in entry-level sedentary employment 
outside the food-service industry.  The evidence of the 
veteran's education and work experience and the nature of the 
service-connected disability leads the Board to conclude that 
the veteran would not be precluded from earning a living wage 
solely because of the service-connected disability.

The preponderance of the evidence is against a finding that 
the veteran's service-connected disability alone renders him 
unable to obtain and retain substantially gainful employment.  
It follows that the evidence is not so evenly balanced so as 
to otherwise permit a favorable determination at this time.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disability is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


